UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8267


FRANK REAVES,

                Plaintiff - Appellant,

          v.

HELEN FAHEY, et al., Chairman, V.P.B.; JOHN DOE, June 20,
2002, Community Release Manager,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:09-cv-00572-HCM-TEM)


Submitted:   March 30, 2010                 Decided:   April 5, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Reaves, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Frank    Reaves     appeals     the   district     court’s     order

dismissing    his   42   U.S.C.    § 1983   (2006)   claim    pursuant    to    28

U.S.C. § 1915A(b)(1) (2006) for failure to state a claim upon

which relief may be granted.            We have reviewed the record and

find   no   reversible    error.        Accordingly,   we     affirm    for    the

reasons stated by the district court.                Reaves v. Fahey, No.

2:09-cv-00572-HCM-TEM (E.D. Va. Nov. 25, 2009).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in     the   materials    before    the    court    and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2